Exhibit 10.1

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (this “Agreement”) is made as of this 4th day of
June 2009, by and among Metalico, Inc., a Delaware corporation with headquarters
located at 186 North Avenue East, Cranford, New Jersey 07016 (the “Company”),
and Portside Growth and Opportunity Fund (the “Investor”).

Recitals

WHEREAS, the Company and the Investor are parties to that certain Exchange
Agreement, dated as of April 23, 2009 (the “Exchange Agreement”), pursuant to
which, among other things, the Investor agreed to exchange 7.0% Senior
Convertible Notes due 2028 of the Company for shares of the Company’s common
stock, par value $0.001 per share; and

WHEREAS, the Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, certain terms of the Exchange Agreement
shall be amended.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



  1.   AMENDMENTS TO THE EXCHANGE AGREEMENT.

(a) The reference to “58%” in clause (ii) of Paragraph B of the Preamble is
hereby replaced with “61%”.

(b) The reference to “$10,000,000” in Paragraph D of the Preamble is hereby
replaced with “$15,000,000”.

(c) Section 1(c) is hereby amended and restated in its entirety as follows:

Second Closing Date. The date and time of the closing of the Second Exchange
(the “Second Closing” and together with the First Closing, each a “Closing”)
shall be 5:00 p.m., New York Time, on June 4, 2009 (the “Second Closing Date”
and together with the First Closing Date, each a “Closing Date”), subject to
notification of satisfaction (or waiver) of the conditions to the Second Closing
set forth in Sections 4(b) and 5(b) below (or such earlier or later date and
time as is mutually agreed to by the Company and the Investor). The Second
Closing shall occur on the Second Closing Date by exchange of appropriate
documents among the parties.

(d) Section 2(m)(iii) is hereby amended and restated in its entirety as follows:

On the sixteenth (16th) Trading Day immediately following the Second Closing
Date (the “Second Initial True Up Date”), the Company shall deliver to the
Investor, provided the formula set forth below yields a number greater than
zero, by causing DTC to credit the applicable shares of Common Stock to the
account of the Investor Broker through the facilities of DTC, an additional
number of shares of Common Stock (the “Second Initial True Up Common Shares”)
equal to (A) the quotient calculated by dividing (1) 61% of the Second Initial
Exchanged Note Amount by (2) the arithmetic average of the Weighted Average
Prices (as defined in the Notes) of the Common Stock on each of the fifteen
(15) consecutive Trading Days beginning on, and including, the Trading Day
immediately following the Second Closing Date, less (B) the number of Second
Initial Exchanged Common Shares previously delivered to the Investor.

(e) Section 2(m)(iv) is hereby amended and restated in its entirety as follows:

On the thirty-sixth (36th) Trading Day immediately following the Second Closing
Date (the “Second Final True Up Date” and together with the First Final True Up
Date, each a “Final True Up Date”), the Company shall deliver to the Investor,
provided the formula set forth below yields a number greater than zero, by
causing DTC to credit the applicable shares of Common Stock to the account of
the Investor Broker through the facilities of DTC, an additional number of
shares of Common Stock (the “Second Final True Up Common Shares” and together
with the Second Initial True Up Common Shares, the “Second True Up Common
Shares” and the Second True Up Common Shares together with the First True Up
Common Shares, the “True Up Common Shares”) equal to (A) the quotient calculated
by dividing (1) 61% of the Second Initial Exchanged Note Amount by (2) the
arithmetic average of the Weighted Average Prices (as defined in the Notes) of
the Common Stock on each of the thirty-five (35) consecutive Trading Days
beginning on, and including, the Trading Day immediately following the Second
Closing Date, less (B) the sum of the number of (1) Second Initial Exchanged
Common Shares and (2) Second Initial True Up Common Shares, if any, previously
delivered to the Investor.

(f) Section 2(m)(viii) is hereby amended and restated in its entirety as
follows:

If the aggregate number of Second Exchanged Common Shares issued to the Investor
pursuant to the terms of this Agreement exceeds the number of shares of Common
Stock determined by dividing (A) 63% of the Second Initial Exchanged Note Amount
by (B) the arithmetic average of the Weighted Average Prices (as defined in the
Notes) of the Common Stock on each of the thirty-five (35) consecutive Trading
Days beginning on, and including, the Trading Day immediately following the
Second Closing Date (such excess number of shares, the “Second Extra True Up
Common Shares”, and together with the First Extra True Up Common Shares, the
“Extra True Up Common Shares”), then (x) immediately after the delivery of the
Second Final True-Up Common Shares, the outstanding principal amount of the
Investor’s Notes shall be reduced by an amount (the “Second Extra True-Up
Amount” and together with the First Extra True Up Amount, the “Extra True Up
Amount”) equal to the product of (1) the number of Second Extra True Up Common
Shares and (2) the arithmetic average of the Weighted Average Prices (as defined
in the Notes) of the Common Stock on each of the thirty-five (35) consecutive
Trading Days beginning on, and including, the Trading Day immediately following
the Second Closing Date and (y) on the third Trading Day after the Second Final
True Up Date, the Company shall deliver to the Investor cash representing all
accrued but unpaid interest in respect of the Second Extra True-Up Amount of the
Notes by wire transfer of immediately available funds in accordance with wire
instructions previously delivered to the Company.

(g) The first sentence of Section 2(p) is hereby amended and restated in its
entirety as follows:

The Company shall provide each stockholder entitled to vote at the next annual
meeting of stockholders of the Company (the “Stockholder Meeting”), which shall
be called and held no later than July 31, 2009 (the “Stockholder Meeting
Deadline”), a proxy statement, in a form reasonably acceptable to the Buyers,
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for approval of the proposal (the “Proposal”) providing for the issuance of all
of the Securities as described in this Agreement as in effect prior to the
effectiveness of any amendment hereto in accordance with applicable law and the
rules and regulations of the Principal Market (such affirmative approval being
referred to herein as the “Stockholder Approval”) and the Company shall use its
reasonable best efforts to solicit its stockholders’ approval of the Proposal
and to cause the Board of Directors of the Company to recommend to the
stockholders that they approve the Proposal.

(h) Section 2(q) is hereby amended and restated in its entirety as follows:

Additional Disclosure Schedules. The parties hereby agree that prior to the
Second Closing Date the Company may deliver to the Investor an updated
Disclosure Schedule (the “Additional Disclosure Schedule”) to the
representations and warranties of the Company set forth in this Agreement, which
(i) shall solely apply to the Second Closing in accordance with Section 5(b)(v)
below, (ii) shall be in form (without regard to the substance of the disclosures
contained therein) reasonably satisfactory to the Investor and (iii) shall not
contain any disclosure of any events or occurrences that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

(i) Section 5(b)(iv) is hereby deleted in its entirety.

(j) The Schedule of Investors is hereby amended and restated in its entirety in
the form of the Schedule of Investors attached to this Agreement.



  2.   REPRESENTATIONS AND WARRANTIES.

(a) Authorization; Enforcement; Validity. The Company or the Investor (as
applicable) has the requisite power and authority to enter into and perform its
obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by the Company or the Investor (as applicable) and
constitutes the legal, valid and binding obligation of such party, enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
from time to time in effect that affect creditors’ rights generally, and by
legal and equitable limitations on the availability of specific remedies.

(b) No Conflicts. The execution, delivery and performance by the Company or the
Investor (as applicable) of this Agreement and consummation by the Company or
the Investor (as applicable) of the transactions contemplated by this Agreement
do not and will not: (i) violate the organizational documents of such party,
(ii) violate any decree or judgment of any court or other governmental authority
applicable to or binding on such party; (iii) violate any provision of any
federal or state statute, rule or regulation which is applicable to such party;
or (iv) violate any contract to which such party or any of its assets or
properties are bound, or conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of , any agreement, indenture or instrument to which such party is
a party.

(c) Approvals. The Company or the Investor (as applicable) has obtained all
governmental, regulatory or third party consents and approvals if any, and
approval from its stockholders, necessary, if any, to consummate the
transactions contemplated by this Agreement.



  3.   CERTAIN COVENANTS AND AGREEMENTS.

(a) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York Time, on the first business day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by this Agreement and attaching a copy of
this Agreement.



  4.   MISCELLANEOUS.

(a) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(b) Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Amendment and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AMENDMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(c) Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(f) Effect of Agreement. Except as modified hereby, the Exchange Agreement shall
remain in full force and effect.

(g) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

(h) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the Company and the Investors have caused their respective
signature page to this Amendment Agreement to be duly executed as of the date
first written above.

  COMPANY:
METALICO, INC.
By:
 
Name:
Title:

2

IN WITNESS WHEREOF, the Company and the Investor have caused their respective
signature page to this Amendment Agreement to be duly executed as of the date
first written above.

  INVESTOR:
      
By:
 
Name:
Title:

3

SCHEDULE OF INVESTORS

                                            (1 )     (2 )  
(3)
    (4 )     (5 )     (6 )                
 
  Aggregate  
 
               
 
         
 
Investor   Address and
================
Facsimile Number  
Initial Exchanged
====================
Note
====================
Amount To Be
Exchanged At Each
Closing
  Number of
====================
First Initial
Exchanged
====================
Common
====================
Shares  


First Cash
==========
Interest
==========
Amount  



Legal
Representative’s
Address and
Facsimile Number                
 
                                       
First Closing:
 
 
 
               
Second Closing:
 
 
 
               
First Closing:
 
 
 
               
Second Closing:
 
 
 
               
First Closing:
 
 
 
               
Second Closing:
 
 
 
               
First Closing:
 
 
 
               
Second Closing:
 
 
 
               
First Closing:
 
 
 
               
Second Closing:
 
 
 
TOTAL          
$15,000,000.00
 
 
 


4